Case 8:21-cv-00839-SDM-AAS Document 34 Filed 05/06/21 Page 1 of 2 PageID 1712




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

STATE OF FLORIDA,

      Plaintiff,

      v.                                   Case No. 8:21-cv-00839-SDM-AAS

XAVIER BECERRA, Secretary of
Health and Human Services, in his
official capacity; et al.

      Defendants.
_________________________________/

           NOTICE OF AGREEMENT BETWEEN THE PARTIES

      Plaintiff, State of Florida, through the undersigned counsel, gives notice

of the following agreement with Defendants, which was reached for the

convenience of the parties and the Court. At the preliminary injunction

hearing scheduled for May 12, 2021, both sides intend to rely on the

declarations attached as exhibits to their preliminary injunction briefs. They

further agree that neither side will offer live testimony.

                                     Respectfully submitted,

                                     Ashley Moody
                                     ATTORNEY GENERAL
                                     John Guard (FBN 374600)
                                     CHIEF DEPUTY ATTORNEY GENERAL
                                     James H. Percival* (FBN 1016188)
                                     CHIEF DEPUTY SOLICITOR GENERAL
                                     *Lead Counsel
Case 8:21-cv-00839-SDM-AAS Document 34 Filed 05/06/21 Page 2 of 2 PageID 1713




                                        /s/ Anita Patel
                                        Anita Patel (FBN 70214)
                                        SENIOR ASSISTANT ATTORNEY GENERAL
                                        Jason H. Hilborn (FBN 1008829)
                                        ASSISTANT SOLICITOR GENERAL
                                        Office of the Attorney General
                                        The Capitol, Pl-01
                                        Tallahassee, Florida 32399-1050
                                        (850) 414-3300
                                        (850) 410-2672 (fax)
                                        james.percival@myfloridalegal.com
                                        Counsel for the State of Florida


                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 6th day of May, 2021 a true and

correct copy of the foregoing was filed with the Court’s CM/ECF system,

which provides notice to all parties.

                                        /s/ Anita Patel
                                        Anita Patel




                                          2
